DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/013,338 filed on February 4, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are still pending, with claims 1, 16 and 18 being currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. US PGPUB 2013/0015814 in view of Arai et al. US PGPUB 2012/0098489.
Regarding claim 1, Kelty discloses a method for charging a traction energy storage device of an at least partially electrically powered vehicle [fig. 1, battery pack 101 charged by system 103, battery powers drive system 109; fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305], the method comprising the acts of: detecting an interruption of a charging process [fig. 3, 207]; determining a parameter which represents a reason for the interruption of the charging process [fig. 3, 301]; and
selecting at least one measure from among a set of measures, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process [fig. 3, step 301; fig. 8, step 801; pars. 34-38, based on the reason for the interruption of the charging process which may be an authorized reason, i.e. the user is within range of the vehicle, the vehicle is in a “safe zone” a message may not be sent; on the other hand if the user is not within range of the vehicle, the vehicle is not in a safe zone, the interruption is based on battery temperature, or the battery remains below a minimum SOC a notification may be sent)].
Kelty does not explicitly disclose selecting at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process.
However, Arai discloses a vehicle charging system [abs.; figs. 1, 9a] which selects at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kelty to further include selecting at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process for the purpose of accurately detecting the degradation of the secondary battery, as taught by Arai (pars. 27 & 92).
Regarding claim 2, Kelty discloses in which the at least one measure to be performed is determined using at least one of the vehicle and a mobile user apparatus [fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305].
Regarding claim 3, Kelty discloses in which the at least one measure to be performed is carried out using at least one of a data transmission device, an actuator system of the vehicle, and a mobile user apparatus [fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305].
Regarding claim 4, Kelty discloses comprising differentiating between a plurality of reasons for the interruption of the charging process, wherein the plurality of reasons comprises: an authorized interruption of the charging process, an unauthorized interruption of the charging process, and a power failure [fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305].
Regarding claim 13, Kelty discloses wherein performing the specific signaling process comprises generating and/or transmitting user information to a user, wherein different user information is generated and/or transmitted to the user at different times based on the parameter which represents the reason for the interruption of the charging process [fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305].
Regarding claim 14, Kelty discloses wherein performing the specific signaling process comprises generating and/or transmitting user information to a user, wherein different user information is generated and/or transmitted to the user at different times based on the parameter which represents the reason for the interruption of the charging process [fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305].
Regarding claim 16, Kelty discloses a charging apparatus configured to charge a traction energy storage device of an at least partially electrically powered vehicle [fig. 1, battery pack 101 charged by system 103, battery powers drive system 109; fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305], wherein the charging apparatus 
Kelty does not explicitly disclose selecting at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process.
However, Arai discloses a vehicle charging system [abs.; figs. 1, 9a] which selects at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process [figs. 9a & 10-13; a program stored is stored in memory in the control device 10 of the vehicle and executed, the program includes a set of measures (steps of the “resumption 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kelty to further include selecting at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process for the purpose of accurately detecting the degradation of the secondary battery, as taught by Arai (pars. 27 & 92).
Regarding claim 17, Kelty discloses further comprising a transceiver unit, wherein the charging apparatus is configured to exchange data corresponding to the charging process with at least one of a vehicle transceiver unit vehicle and a mobile user apparatus [par. 8].
Regarding claim 18, Kelty discloses a system for charging a traction energy storage device of a vehicle which can be operated at least partially electrically [fig. 1, battery pack 101 charged by system 103, battery powers drive system 109; fig. 3; pars. 22, 34-35; steps 211, 213, 301 and 305], the system comprising: a charging apparatus 
Kelty does not explicitly disclose selecting at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process.
However, Arai discloses a vehicle charging system [abs.; figs. 1, 9a] which selects at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kelty to further include selecting at least one measure from among a set of measures stored in a computer memory, based on the determined reason for the interruption of the charging process, the set of measures including: reinitiating the charging process, initiating a modified charging process, and performing a specific signaling process for the purpose of accurately detecting the degradation of the secondary battery, as taught by Arai (pars. 27 & 92).


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. US PGPUB 2013/0015814 in view of Arai et al. US PGPUB 2012/0098489, and further in view of Nishita et al. US PGPUB 2014/0361745.
Regarding claim 5, the combination of Kelty and Arai does not explicitly disclose determining a charging objective; and determining an associated first probability which is characteristic of achieving the charging objective by a specific time, wherein the selection of at least one measure from among the set of measures is carried out and/or varied as aPage 3 of 9Serial No. 16/013,338Attorney Docket No. 080437.PB090US function of the first probability measure.
However, Nishita discloses a charging system which determines a charging objective [fig. 2, step 14, pars. 68 & 77,  charging plan is produced based on the connection state]; and determining an associated first probability which is characteristic of achieving the charging objective by a specific time, wherein the selection of at least one measure from among the set of measures is carried out and/or varied as aPage 3 of 9Serial No. 16/013,338Attorney Docket No. 080437.PB090US function of the first probability measure [pars. 67, 83 and 86-89; a Monte Carlo simulation based on a probability distribution determined from a histogram prepared for each user is used to determine when the device will be connected to the charger and to modify the plan accordingly so as to complete the charging within the allowable time].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Kelty and Arai to further include determining a charging objective; and determining an associated first probability which is characteristic of achieving the charging objective by a specific time, wherein the selection of at least one measure from among the set of measures is carried out and/or varied as aPage 3 of 9Serial No. 16/013,338Attorney Docket No. 080437.PB090US function of the first probability measure for the purpose of preparing a charging plan while considering uncertainty information, as taught by Nishita (pars. 67-68, 83 and 86-89).
Regarding claim 6, the combination of Kelty and Arai does not explicitly disclose determining a charging objective; and determining an associated first probability which is characteristic of achieving the charging objective by a specific time, wherein the selection of at least one measure from among the set of measures is carried out and/or varied as aPage 3 of 9Serial No. 16/013,338Attorney Docket No. 080437.PB090US function of the first probability measure.
However, Nishita discloses a charging system which determines a charging objective [fig. 2, step 14, pars. 68 & 77,  charging plan is produced based on the connection state]; and determining an associated first probability which is characteristic of achieving the charging objective by a specific time, wherein the selection of at least one measure from among the set of measures is carried out and/or varied as aPage 3 of 9Serial No. 16/013,338Attorney Docket No. 080437.PB090US function of the first probability measure [pars. 67, 83 and 86-89; a Monte Carlo simulation based on a probability distribution determined from a histogram prepared for each user is used to determine when the device will be connected to the charger and to modify the plan accordingly so as to complete the charging within the allowable time].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Kelty and Arai to further include determining a charging objective; and determining an associated first probability which is characteristic of achieving the charging objective by a specific time, wherein the selection of at least one measure from among the set of measures is carried out and/or varied as aPage 3 of 9Serial No. 16/013,338Attorney Docket No. 080437.PB090US function of the first probability measure for the purpose of preparing a charging plan while considering uncertainty information, as taught by Nishita (pars. 67-68, 83 and 86-89).
Regarding claim 7, Nishita as applied in claim 5 discloses determining the charging objective and at least one time for the charging objective to be achieved based on one or more of the following criteria: a user activity of a vehicle user [pars. 67-68, 83 and 86-89; fig. 8; the charging plan is determined based on historical EV user information], a use history of the vehicle user comprised of times of day and/or days of week, a calendar entry of the vehicle user comprising a destination specification, and a user specification comprising calendar entries for a charging apparatus.  
Regarding claim 8, Nishita as applied in claim 5 discloses determining the charging objective and at least one time for the charging objective to be achieved based on one or more of the following criteria: a user activity of a vehicle user [pars. 67-68, 83 and 86-89; fig. 8; the charging plan is determined based on historical EV user information], a use history of the vehicle user comprised of times of day and/or days of week, a calendar entry of the vehicle user comprising a destination specification, and a user specification comprising calendar entries for a charging apparatus.

Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. US PGPUB 2013/0015814, in view of Arai et al. US PGPUB 2012/0098489, and further  in view of Nishita et al. US PGPUB 2014/0361745, and further in view of Drees et al. US PGPUB 2016/0377306.
Regarding claims 9 and 10, the combination of Kelty, Arai and Nishita as applied in claim 5 does not explicitly disclose wherein selection of at least one measure from among the set of measures includes selecting to initiate a modified charging 
However, Drees discloses a battery charging system wherein selection of at least one measure from among the set of measures includes selecting to initiate a modified charging process when the determined first probability measure undershoots a predefined threshold value [pars. 399-408; the optimization constrains module sets a threshold probability (probability of ruin) which alters the charging and discharging process to prevent the threshold from being crossed].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Kelty, Arai and Nishita to further include wherein selecting the at least one measure includes selecting to initiate a modified charging process when the determined first probability measure undershoots a predefined threshold value for the purpose of preventing a battery from becoming fully depleted, as taught by Dress (par. 405).
Regarding claims 11 and 12, Nishita as applied in claims 5 and 6 respectively discloses further comprising determining a second probability measure which is characteristic of the charging objective being achieved in good time [pars. 67, 83 and 86-89; a Monte Carlo simulation based on a probability distribution determined from a histogram prepared for each user, thus more than one probability is determined when the device will be connected to the charger and to modify the plan accordingly].
The combination of Kelty, Arai and Nishita does not explicitly disclose wherein selection of at least one measure from among the set of measures includes selecting to 
However, Dress as applied in claims 9 and 10 respectively discloses wherein selection of at least one measure from among the set of measures includes selecting to carry out the specific signaling process when the second probability measure undershoots a further predefined threshold value [pars. 399-408; the optimization constrains module sets a threshold probability (probability of ruin) which alters the charging and discharging process to prevent the threshold from being crossed; signaling is performed to enact the limitations on delta SOC_des; pars. 392-399].
Regarding claim 15, Kelty discloses wherein performing the specific signaling process comprises generating and/or transmitting user information to a user, wherein different user information is generated and/or transmitted to the user at different times based on the parameter which represents the reason for the interruption of the charging process [pars. 30, 33-38; the user can be notified via phone, text ,email, and include information regarding the source of the interruption, thus would change based on the type of interruption].

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859